cca_2018010309181453 id uilc number release date from sent wednesday january am to cc bcc subject re cf ---------- unfortunately the flora_rule applies where a preparer doesn’t file suit within days months of filing the refund claim using the c exception see bailey v united_states wl d ariz taylor v washington a f t r 2d e d wash date thus the preparer will need to file suit within 30-days and months of filing the refund claim otherwise the preparer will have to full-pay the penalty in order for the court to have jurisdiction over the claim pa agrees with this advice
